DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The amendment filed on 06/02/2022 has been entered. Claims 1-15 have been cancelled.  Claims 16-29 remain pending in this application.  Applicant’s amendment to the claims have overcome the 35 USC § 112(d) rejections, as previously set forth in the Non-Final Office action mailed on 04/27/2022.
 	NB!: The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  (see MPEP 714)

Claim Objections
 	Claims 16-29 are objected to because of the following informalities:   	
 	In claims 16, 28-29, delete “…a PWM…” and replace with “…a Pulse Width Modulation (PWM)…”
 	The dependent claims are objected for the reasons as the independent claims from which they depend.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	Claim 16 recites the limitation "the current battery voltage" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 16 recites the limitation "the limited current" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 16 recites the limitation "the current voltage" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 28 recites the limitation "the current battery voltage" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 28 recites the limitation "the limited current" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 28 recites the limitation "the current voltage" in line 23.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 29 recites the limitation "the current battery voltage" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 29 recites the limitation "the limited current" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 28 recites the limitation "the current voltage" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
 	The dependent claims are rejected for the reasons as the independent claims from which they depend.
Allowable Subject Matter
 	Claims 16-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mayega et al.
US Pub 2007/0278994


 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        06/08/2022